DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 7-11, filed 12/17/2020, with respect to the rejection(s) of claim(s) 1-4, 6-12, 15-18 and 20-23 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nitz (US 2014/052681 A1), in view of Choundary (US 2014/0337451 A1) (cited previously), further in view of Russell (US 20130023739 A1) as previously cited further in view of Aerts (US 8021297 B2) as previously cited, further in view of Qian (US 2016/0179197 A1) as previously cited, further in view of Siejko (US 2005/0149136 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-7, 9, 11-12, 14-15, 17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nitz (US 2014/052681 A1), in view of Choundary (US 2014/0337451 A1), further in view of Russell (US 20130023739 A1),further in view of Aerts (US 8021297 B2), further in view of Qian (US 2016/0179197 A1) (all cited previously), further in view of Siejko (US 2005/0149136 A1)..
Regarding claim 1, Nitz discloses a method for adapting behavior of a wearable device to a user's current context (Para. 26), the method comprising: receiving sensor data from at least one sensor of the wearable device (Nitz, Para. 27-31); comparing the sensor data to schedule format stored in a memory of the wearable device (Para. 30), wherein the schedule format specifies at least one characteristic of sensor readings previously associated with a predefined meeting context (Para. 58-65); determining that the received sensor data matches the schedule format; determining, based on the received sensor data matching the schedule format, that the user is currently in the predefined context; identifying an action associated with the predefined context; and executing the action while the user is in the predefined context (Para. 39). Nitz does not specifically disclose an idle period where the physiological parameter is below the specified range.
Choundary teaches receiving activity levels for an identified first period and second period of activities and detecting differences between the two periods (Para. 23 and 30).
Russell teaches the determining periods of high activity, low activity, and a transition between the two based on heart rate and respiration rate (Fig. 1-2, Para. 18). 
Aerts teaches a wearable device with activity recognition by transitions between upper and lower activity ranges based on sensor readings that include acceleration/motion (Claim 12, Col. 4, Ln. 21-54) to form a set of patterns associated with different activities (Abstract).
Qian teaches a mode of reduced operation while a parameter such as heart rate and motion is under a certain threshold and then resumes normal operation mode when the recognized activity changes (eg. Para. 20-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Nitz with the teachings of Choundary and Russell to identify deviations of between two periods of activity passed a certain threshold (Choundary, Para. 30). This would allow the detection of periods of high and low activity and provide a remote assessment of a user’s level of physical activity and other capacities (Russell, Para 14-15). Further combining with the monitoring of periods of activity with upper and lower limits set by Aerts (Col. 4, Ln. 21-54, Claim 12) would improve differentiation between multiple contexts/activities based on a set of sensed patterns (Aerts Abstract). One could apply the activity classification method taught by Aerts to comparing sensor data comparisons to schedule format as taught by Nitz to improve identifying expected activities according to schedule. Further combining with the smart changing of operation modes as taught by Qian would improve power saving (eg. Para. 2-3, one of ordinary skill would be able to specify a lower value than a specified range of a certain activity to implement an idle mode and save energy).
Siejko discloses a cardiac rhythm management system that takes measurements of heart sounds during a plurality of different periods (eg. Para. 48, initiates a scheduled measurement period between high activity periods during an idle/low activity period) and determine any underlying health conditions.
It would have been obvious to have combined the above cited prior art initiate a measurement action during idle periods between scheduled or any preset high activity intervals to create a clear signal acquisition period by minimizing the interference caused by a person’s gross body movements (eg. Siejko, Para. 48).
Regarding claim 3, the combined method of Nitz, Choundary, Russell, Aerts, Qian, and Siejko discloses the action comprises activating at least one rule associated with the predefined context, whereby while the user is in the predefined context the rule is periodically evaluated against collected sensor data to determine whether the rule is to be applied (Nitz, Para. 66).
Regarding claim 4, the combined method of the combined method of Nitz, Choundary, Russell, Aerts, Qian, and Siejko discloses the action comprises suppressing delivery of notifications to the user via a user interface of the wearable device (Nitz, Para. 39).
Regarding claim 6, the combined method of the combined method of Nitz, Choundary, Russell, Aerts, Qian, and Siejko discloses the at least one characteristic belongs to a model that is learned by the wearable device based on previous sensor data and previous user feedback (Nitz, Para. 37 and 66).
Regarding claim 7, the combined method of the combined method of Nitz, Choundary, Russell, Aerts, Qian, and Siejko discloses the action comprises: determining that the predefined context is associated with a high stress level for the user; and suppressing notifications to the user based on the determinations that the predefined context is associated with a high stress level for the user (Nitz, Para. 66).
Regarding claim 9, the combined invention of the combined method of Nitz, Choundary, Russell, Aerts, Qian, and Siejko discloses a wearable device for adapting behavior to a user's current context (Nitz, Para. 26), at least one sensor for receiving sensor data related to a user (Nitz, Para 27-31, 30, 58-65); a memory storing a schedule format that specifies at least one characteristic of sensor readings previously associated with a predefined meeting context comprising (Choundary, Para. 23, 30, and 71; Fig. 1, memory 108), a period where a physiological parameter is within a specified range (Aerts, eg. Abstract, Col. 4, Ln. 21-54), a first period of relatively high activity, a second period of relatively low activity, and a transition from the first period to the second time period at an identified time (Choundary, Para. 23, 30, 71); an idle period where the physiological parameter is below the specified range (eg. Qian, Para. 20-21), a processor in communication with the memory and the at least one sensor, the processor being configured to: compare the sensor data to the schedule format stored in the memory of the wearable device (Nitz, Para. 23 and 85); determine that the received sensor data matches the schedule format; determine, based on the received sensor data matching the schedule format, that the user is currently in the predefined context (Nitz, Para. 39), identify an action associated with the predefined context; and execute the action while the user is in the predefined context (Nitz, Para. 39). 
Regarding claim 11, the combined invention of the combined method of Nitz, Choundary, Russell, Aerts, Qian, and Siejko discloses the action comprising activating at least one rule associated with the predefined context, whereby while the user is in the predefined context the rule is periodically evaluated against collected sensor data to determine whether the rule is to be applied (Nitz, Para. 66).
Regarding claim 12, the combined invention of Nitz and Choundary discloses the action comprises suppressing delivery of notifications to the user via a user interface of the wearable device (Nitz, Para. 39).
Regarding claim 14, the combined invention of Nitz, Choundary, Russell, Aerts, Qian, and Siejko discloses least one characteristic belongs to a model that is learned by the wearable device based on previous sensor data and previous user feedback (Nitz, Para.37).
Regarding claim 15, the combined invention of Nitz, Choundary, Russell, Aerts, Qian, and Siejko discloses determining that the predefined context is associated with a high stress level for the user; and suppressing notifications to the user based on the determinations that the predefined context is associated with a high stress level for the user (Nitz, Para. 66).
Regarding claim 17, the combined invention of Nitz, Choundary, Russell, Aerts, Qian, and Siejko discloses A non-transitory machine-readable storage medium encoded with instructions for execution by a processor of a wearable device (Nitz, Para. 85-87), the non-transitory machine-readable storage medium comprising (Nitz, Para. 85-87): instructions for receiving sensor data from at least one sensor of the wearable device (Para. 85-87);  instructions for comparing the sensor data to a schedule format stored in a memory of the wearable device (Nitz, Para. 26), wherein the schedule format specifies at least one characteristic of sensor readings previously associated with a predefined meeting context comprising; a period where a physiological parameter is within a specified range (Aerts, eg. Abstract, Col. 4, Ln. 21-54), a transition from a low value of the physiological parameter to a high value of the physiological parameter within the specified range (Nitz, Para. 27-31, 58-65) (Russell, Fig. 1-2, Para. 18); instructions for determining that the received sensor data matches the schedule format (Nitz, Para. 39), and an idle period where the physiological parameter is below the specified range (eg. Qian, Para. 20-21); instructions for determining, based on the received sensor data matching the schedule format, that the user is currently in the predefined context; instructions for identifying an action associated with the predefined context; and instructions for executing the action while the user is in the predefined context (Nitz, Para. 25, 39, and 79).
Regarding claim 20, the combined invention of Nitz, Choundary, Russell, Aerts, Qian, and Siejko discloses the action comprises: determining that the predefined context is associated with a high stress level for the user; and suppressing notifications to the user based on the determinations that the predefined context is associated with a high stress level for the user (Nitz, Para. 66).
Regarding claim 21, the combined invention of Nitz, Choundary, Russell, Aerts, Qian, and Siejko discloses determining that the user is in the predefined context comprises a current time with the predefined identified time of transition (Para. 24 and 37, time K when person stops running, Fig. 2).
Regarding claim 22 and 23, the combined invention of Nitz, Choundary, Russell, Aerts, Qian, and Siejko discloses the predefined meeting context further comprises a first and second period of high and low activity, and a transition from the first to second period at an identified time between first and second period (Aerts, Claim 12, Col. 4, Ln. 21-54).

Claims 2, 8, 10, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nitz (US 2014/052681 A1) in view of Choundary (US 2014/0337451 A1), further in view of Russell (US20130023739 A1), further in view of Aerts (US 8021297 B2), further in view of Qian (US 2016/0179197 A1) (all cited previously) , further in view of Siejko (US 2005/0149136 A1), further in view of Basic Science (WO 2014/066703 A2) (cited previously).

Regarding claim 2, the combined method of Nitz, Choundary, Russell, Aerts, Qian, and Siejko discloses the method of claim 1, but does not disclose the action comprising activating at least one additional sensor associated with the predefined context, whereby data is collected from the at least one additional sensor while the user is in the predefined context. 
Basic Science teaches detecting physiological and movement parameters for the context of running (Para. 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Nitz, Choundary, Russell, Aerts, Qian, and Siejko with the teachings of Basic Science to detect events occurring and trigger alerts when necessary (Basic Science, Para. 31).
Regarding claim 8, the combined invention of Nitz, Choundary, Russell, Aerts, Qian, Siejko, and Basic Science discloses the action comprises: receiving physiological data from the at least one sensor, wherein the physiological data comprise one or more of a measure of skin conductance, a measure of blood pressure, a measure of heart rate, a measurement indicating wakefulness, and a measure of skin temperature; and storing the received physiological data in association with the predefined context (Basic Science, Para. 31).
Regarding claim 10, the combined invention of Nitz, Choundary, Russell, Aerts, Qian, Siejko, and Basic Science discloses the action comprises activating at least one additional sensor associated with the predefined context, whereby data is collected from the at least one additional sensor while the user is in the predefined context (Basic Science, Para. 31).
Regarding claim 16, the combined invention of Nitz, Choundary, Russell, Aerts, Qian, Siejko, and Basic Science discloses receiving physiological data from the at least one sensor, wherein the physiological data comprise one or more of a measure of skin conductance, a measure of blood pressure, a measure of heart rate, a measurement indicating wakefulness, and a measure of skin temperature; and storing the received physiological data in association with the predefined context (Basic Science, Para. 31).
Regarding claim 18, the combined invention of Nitz, Choundary, Russell, Aerts, Qian, Siejko, and Basic Science discloses the action comprises activating at least one additional sensor associated with the predefined context, whereby data is collected from the at least one additional sensor while the user is in the predefined context (Basic Science, Para. 31).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792